Citation Nr: 1032725	
Decision Date: 08/31/10    Archive Date: 09/08/10

DOCKET NO.  07-10 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for bilateral varicose 
veins. 

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for high cholesterol.

4.  Entitlement to an initial rating higher than 10 percent for 
the orthopedic manifestations of a lumbar spine disability.

5.  Entitlement to an initial rating higher than 10 percent for 
the neurological manifestations of a lumbar spine disability in 
the right lower extremity.

6.  Entitlement to a total disability rating based upon 
individual unemployability (TDIU).




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Patner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1978 to November 
1978, January 1991 to September 1991, and April 2003 to March 
2004, with additional service with the Air Force Reserves.

This matter comes before the Board of Veterans' Appeals (Board) 
from August 2005 and January 2006 rating decisions of a 
Department of Veterans Affairs (VA) Regional Office (RO) that 
denied service connection for varicose veins, hypertension, and 
high cholesterol, and granted service connection for a lumbar 
spine disability, effective April 1, 2004.  An October 2007 
rating decision increased the Veteran's lumbar spine rating from 
0 percent to 10 percent, and assigned a separate 10 percent 
rating for neurological manifestations in right lower extremity.  
However, as that grant does not represent a total grant of 
benefits sought, the claim for increase remains before the Board.  
AB v. Brown, 6 Vet. App. 35 (1993).

The issue of entitlement to service connection for a cervical 
spine disability has been raised by the record, but has not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over it and it is 
referred to the AOJ for appropriate action.  

The issues of entitlement to service connection for bilateral 
varicose veins, hypertension, and TDIU, and entitlement to an 
increased rating for a lumbar spine disability and its 
neurological manifestations in the right lower extremity are 
REMANDED to the RO via the Appeals Management Center, in 
Washington, D.C.


FINDING OF FACT

High cholesterol is a laboratory finding and not a chronic 
disability for which VA disability benefits may be awarded.


CONCLUSION OF LAW

High cholesterol is not a disease, disability, or injury for 
which applicable law permits compensation or service connection.  
38 U.S.C.A. §§ 101(16), 105(a), 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2009); Sabonis v. Brown, 6 Vet. App. 426 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2009).  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).  Service 
connection for some disorders will be rebuttably presumed if 
manifested to a compensable degree within a year following active 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2009).  

For the showing of chronic disease in service, there must be a 
combination of manifestations sufficient to identify the disease 
entity and sufficient observation to establish chronicity at the 
time.  If chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support the 
claim.  38 C.F.R. § 3.303(b) (2009).  

The Veteran is seeking service connection for high cholesterol.  
His claim for service connection for hypertension is being 
remanded for further development.

Various laboratory results in service and post-service show 
elevated cholesterol. VA treatment records reflect that the 
Veteran has been diagnosed with hypercholesterolemia and 
hyperlipidemia, for which he takes medication.

Notwithstanding the findings of elevated cholesterol in service 
and post-service, such findings are not recognized as a 
disability for VA benefits purposes.  38 U.S.C.A. §§ 101(16), 
105(a), 1131 (West 2002); 38 C.F.R. § 3.303(c) (2009); 61 Fed. 
Reg. 20,440, 20,445 (May 7, 1996) (Diagnoses of hyperlipidemia, 
elevated triglycerides, and elevated cholesterol are actually 
laboratory results and are not, in and of themselves, 
disabilities).  The term disability as used for VA purposes 
refers to impairment of earning capacity.  Allen v. Brown, 7 Vet. 
App. 439 (1995).

Congress specifically limits entitlement for service-connected 
disease or injury to cases where such incidents have resulted in 
a disability.  38 U.S.C. §§ 1110, 1131 (West 2002).

In sum, the Board reiterates that hypercholesterolemia and 
hyperlipidemia are merely laboratory findings, and not a 
disability for which VA compensation benefits may be awarded.  
Consequently, service connection for high cholesterol is not 
warranted.  As such, the preponderance of the evidence is against 
the claim for service connection for high cholesterol, and the 
claim is denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).



ORDER

Service connection for high cholesterol is denied. 


REMAND

Additional development is necessary prior to adjudication of the 
claims for service connection for hypertension and bilateral 
varicose veins, increased rating for a low back disability and 
associated neurological manifestations of the right lower 
extremity, and for a TDIU.

First, it appears that the Veteran served three periods of active 
duty, and spent the majority of his service in the Air Force 
Reserves.  The Veteran's service medical records document 
findings of hypertension throughout his service, including while 
on active duty and during his reserve service.  Because it is 
unclear to the Board whether the Veteran's hypertension was 
caused or aggravated by his active duty for training or inactive 
duty for training periods, and such information is pertinent to 
his claim for service connection, his service personnel records 
should be obtained and associated with the claims file.  Bell v. 
Derwinski, 2 Vet. App. 611 (1992).

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion when it is deemed 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2009).

With regard to the claim for service connection for hypertension, 
the Veteran contends that his hypertension was caused or 
aggravated by his service.  Service medical records reflect that 
during the Veteran's first period of active duty, there was no 
indication of high blood pressure and a diagnosis of hypertension 
was not provided.  In December 1989, the Veteran was noted to 
have high blood pressure.  He was planning on leaving reserve 
duty status at that time.  In April 1993, approximately two years 
after his second period of active duty, his blood pressure 
reading was 150/100, and it was noted that he had hypertension.  
He was taking medication to control his high blood pressure.  VA 
treatment records dated in 2002 and in 2003, prior to his third 
period of active duty, reflect that the Veteran's blood pressure 
was elevated and he was being treated for his hypertension with 
medication.  A September 2004 private, post-service examination 
reflects that the Veteran had been diagnosed with hypertension 
for ten years.  On March 2005 VA examination, the Veteran was 
noted to be taking three medications to control his hypertension.  
To date, no medical professional has opined as to the 
relationship between the Veteran's current hypetension and his 
service.  Accordingly, it remains unclear to the Board whether 
the Veteran's hypertension was caused or aggravated by his 
periods of active service, including his active duty for 
training.  As a VA examiner has not yet had the opportunity to 
review the Veteran's claims folder and render an opinion as to 
whether the Veteran's hypertension caused or aggravated by his 
service, and such a relationship is unclear to the Board, a 
remand for an examination and etiological opinion is necessary to 
adjudicate the claim.  McLendon v. Nicholson, 20 Vet. App. 79 
(2006).

With regard to service connection for bilateral varicose veins, 
the Veteran contends that although his varicose veins were not 
diagnosed while he was in service, he experienced pain and 
swelling in his legs while on active duty, which marked the 
beginning of the condition.  Service medical records reflect that 
on August 1979, December 1979, and January 1982 periodic 
examinations, the Veteran checked "yes" to cramps in his legs.  
In November 2003, he reported that he had pulled a groin muscle 
in his upper right leg and thigh.  On follow-up examination, he 
reported that he was taking pain medication for the condition.  
He stated that the pain was radiating to his leg.  The assessment 
was right groin muscle pull.  In December 2003, he complained of 
right hip pain and back pain.  He reported that he had been 
pushing and pulling cargo.  The assessment was a groin strain.  
In January 2004, he stated that he was doing better.  The 
assessment at that time was right groin strain, possible 
trochantric bursitis.  

Post-service treatment records reflect that in December 2004, the 
Veteran sought treatment for pain in his right thigh.  He 
reported that he walked a lot for work.  He felt a lump in his 
right thigh.  His right thigh quad muscle was prominent.  There 
was muscle atrophy at the knee and the right leg.  In January 
2005, there was break down of the skin on the right heel.  There 
was vascular bulging and he was unable to wear his shoes.  Venous 
ultrasound revealed greater saphenous vein reflux bilaterally.  
The assessment was bilateral varicose veins and stasis ulcer.  
The Veteran subsequently underwent bilateral greater saphenous 
vein stripping.  In June 2006, the Veteran's private physician 
opined that the Veteran's bilateral varicosities were at least 
aggravated by his military service because he tended to stand on 
his feet for a long period of time.  In July 2006, a different 
private physician opined that the Veteran's painful varicosities 
appeared to have been aggravated by his military boots while he 
was on reserve duty.  However, it appears that those private 
opinions were based solely upon the history provided by the 
Veteran.  The Board is not bound to accept medical opinions that 
are based on history supplied by the Veteran, where that history 
is unsupported by the medical evidence or based upon an 
inaccurate factual background, as the positive opinions appear to 
have been in this case.  Black v. Brown, 5 Vet. App. 177 (1993); 
Swann v. Brown, 5 Vet. App. 229 (1993); Reonal v. Brown, 5 Vet. 
App. 458, 460- 61 (1993).  To date a VA medical examiner has not 
had the benefit of reviewing the Veteran's claims file, including 
his service medical records, in rendering an opinion as to the 
etiology of the Veteran's varicose veins.  As such a relationship 
is unclear to the Board, a remand for an examination and 
etiological opinion is necessary to adjudicate the claim.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran last underwent a VA orthopedic examination in July 
2007.  At that time, he reported that he had been prescribed bed 
rest by a physician for 90 days in the previous year by his 
chiropractor, Dr. Grasso.  Although there are some records 
related to treatment by Dr. Grasso currently in the claims 
folder, they do not include the entire year for 2006 and 2007, 
and do not include records evidencing a prescription for bed 
rest.  As that additional evidence is pertinent to the Veteran's 
claim for an increased rating, complete records should be 
obtained and associated with the record.  

Additionally, VA's duty to assist includes the conduct of a 
thorough and comprehensive medical examination.  Robinette v. 
Brown, 8 Vet. App. 69 (1995).  When available evidence is too old 
for adequate rating of the veteran's current condition, VA's duty 
to assist includes providing a new examination.  Weggenmann v. 
Brown, 5 Vet. App. 281 (1993).  Although the current lumbar spine 
VA examination is not necessarily stale, the evidence suggests 
that the Veteran's back condition may have worsened since 2007, 
and the Board finds that a new examination is in order.   

Finally, a claim for a total disability rating for compensation 
purposes due to individual unemployability by reason of service-
connected disability (TDIU) is part of a claim for a higher 
rating when such claim is raised by the record or asserted by the 
Veteran.  When evidence of unemployability is submitted at the 
same time that the Veteran is appealing the initial rating 
assigned for a disability, the claim for TDIU will be considered 
part of the claim for benefits for the underlying disability.  
Rice v. Shinseki, 22 Vet. App. 447 (2009).

Here, the Veteran reported that he was unable to work due to his 
service-connected disabilities.  Therefore, the Board finds that 
the claim for TDIU must be remanded for further development, to 
include a VA examination, the report of which must contain an 
assessment offered by a VA examiner as to whether Veteran is able 
to secure or follow a substantially gainful occupation due to his 
service-connected disabilities.  38 U.S.C.A. § 5103A (West 2002); 
Colayong v. West, 12 Vet. App. 524 (1999); Friscia v. Brown, 7 
Vet. App. 294 (1994).

The Board also finds that the RO must consider whether the 
evidence presents such an exceptional or unusual disability 
picture requiring that the case be forwarded to the Under 
Secretary for Benefits, or the Director of the Compensation and 
Pension Service, for consideration of the assignment of 
extraschedular ratings.  That referral is required because it is 
not permissible for the Board, in the first instance, to consider 
the assignment of an extraschedular rating.  Bagwell v. Brown, 9 
Vet. App. 157 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996)).

Accordingly, the case is REMANDED for the following actions:

1.  Request the Veteran' service personnel 
records and reserve service personnel records 
from the National Personnel Records Center 
(NPRC), or other appropriate storage 
facility.  The records should be associated 
with the claims file.  All efforts to obtain 
records should be fully documented.

2.  After obtaining the necessary 
authorization from the Veteran, obtain all 
available treatment records from Dr. Grasso, 
including for the year 2007 and to the 
present.  All efforts to obtain records 
should be fully documented.

3.  Schedule the Veteran for a VA examination 
to determine whether there is any 
relationship between his hypertension and his 
periods of active service and active duty for 
training.  The examiner should provide an 
opinion as to whether it is at least as 
likely as not (50 percent probability or 
greater) that the Veteran's hypertension is 
etiologically related to his service.  
Additionally, the examiner should 
specifically comment as to whether there is 
clear and unmistakable evidence that the 
Veteran's hypertension pre-existed any of his 
three periods of service, and if so, whether 
it is at least as likely as not (50 percent 
probability or greater) that the pre-existing 
hypertension was aggravated or permanently 
worsened beyond the natural course of the 
condition as a result of his active service.  
In addition to the service medical records, 
the examiner should consider the Veteran's 
statements regarding his symptoms in service 
and his statements of continuous symptoms of 
high blood pressure after service.  The 
rationale for all opinions expressed should 
be provided.  The examiner should review the 
claims folder and the examination report 
should note that review.  

4.  Schedule the Veteran for a VA examination 
to determine whether there is any 
relationship between his varicose veins and 
his periods of active service.  The examiner 
should provide an opinion as to whether it is 
at least as likely as not (50 percent 
probability or greater) that the Veteran's 
varicose veins are etiologically related to 
his period of service.  Additionally, the 
examiner should specifically comment as to 
whether there is clear and unmistakable 
evidence that the Veteran's varicose veins 
pre-existed any of his three periods of 
active service, and if so, whether it is at 
least as likely as not (50 percent 
probability or greater) that the pre-existing 
varicose veins were aggravated or permanently 
worsened as a result of his active service.  
In addition to the service medical records, 
the examiner should consider the Veteran's 
statements regarding his symptoms in service 
and his statements of continuous symptoms 
after service.  The examiner should reconcile 
any opinion reached with the June 2007 and 
July 2007 private opinions stating that the 
Veteran's varicose veins were aggravated by 
his service.  The rationale for all opinions 
expressed should be provided.  The examiner 
should review the claims folder and the 
examination report should note that review.  

5.  Schedule the Veteran for an examination 
to determine the nature and severity of his 
lumbar spine disability, and any associated 
neurological impairment.  The examiner should 
review the claims file and should note that 
review in the report.  Any opinion provided 
should be supported by a full rationale.  The 
examiner should specifically:

a)  Provide the range of motion of the 
lumbar spine (extension, forward 
flexion, left and right lateral 
flexion and left and right rotation), 
expressed in degrees, and state 
whether there is any favorable or 
unfavorable ankylosis of the spine.

b)  Determine whether the back 
exhibits weakened movement, painful 
motion, excess fatigability, or 
incoordination attributable to the 
service connected back disability.  If 
feasible, the determination should be 
expressed in terms of the degree of 
additional range of motion loss due to 
any weakened movement, painful motion, 
excess fatigability, or 
incoordination.  The examiner should 
also express an opinion on whether 
pain could significantly limit 
functional ability during flare-ups or 
when the back is used repeatedly over 
a period of time.  That determination 
should also, if feasible, be portrayed 
in terms of the degree of additional 
range of motion loss due to pain on 
use or during flare-ups.

c)  State whether the Veteran has 
intervertebral disc syndrome (IVDS).  
If so, state whether IVDS results in 
incapacitating episodes, and if so, 
the duration of the episodes over the 
past 12 months should be reported.  An 
incapacitating episode is a period of 
acute signs and symptoms due to 
intervertebral disc syndrome that 
requires bed rest prescribed by a 
physician and treatment by a 
physician.

d)  Identify any associated 
neurological disabilities associated 
with the service-connected back 
disability.  The severity of each 
neurological sign and symptom should 
be reported.  The examiner should 
conduct any appropriate neurological 
testing needed to address the above.  
If a separate neurological examination 
is needed one should be scheduled.  
Provide an opinion as to whether any 
neurological symptomatology equates to 
mild, moderate, moderately severe, or 
severe incomplete paralysis or 
complete paralysis of the sciatic 
nerve.  Moreover, state whether any 
other nerve is affected and if so 
state the severity of the impairment 
of the nerve affected.  

e)  Thereafter, the examiner should 
opine whether, without regard to the 
Veteran's age or the impact of any 
nonservice-connected disabilities, it 
is at least as likely as not (50 
percent or greater probability) that 
his service-connected disabilities 
(left knee disability with arthritis 
and instability, right knee 
disability, low back disability, right 
leg radiculopathy, tinnitus, and 
hearing loss ) render him unable to 
secure or follow a substantially 
gainful occupation.

6.  Following the completion of the above 
development, the Veteran's case should be 
forwarded to the Under Secretary for 
Benefits, or the Director of the Compensation 
and Pension Service, for consideration of the 
assignment of an extraschedular rating for 
TDIU.

7.  Then, readjudicate the claims for service 
connection for hypertension and varicose 
veins, an increased rating for a low back 
disability and neurological manifestations, 
and for a TDIU rating.  If action remains 
adverse, provide the Veteran and his 
representative with a supplemental statement 
of the case and allow the appropriate time 
for response.  Then, return the case to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).



______________________________________________
Harvey P. Roberts 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


